United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1753
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    James Mitchell

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                            Submitted: August 16, 2022
                              Filed: August 22, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      James Mitchell appeals the sentence imposed by the district court1 after he
pleaded guilty to a drug offense, pursuant to a plea agreement that includes an appeal

      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.
waiver. His counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967).

       Upon careful review, we conclude that the appeal waiver is valid, enforceable,
and applicable to the sentencing issue raised in this appeal. See United States v.
Scott, 627 F.3d 702, 704 (8th Cir. 2010); United States v. Andis, 333 F.3d 886, 889-
92 (8th Cir. 2003) (en banc). We have also independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for
appeal outside the scope of the appeal waiver. Accordingly, we grant counsel’s
motion to withdraw, and we dismiss the appeal.
                        ______________________________




                                         -2-